DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 6/28/21 is acknowledged and entered. Claims 1-9 and 11-12 are cancelled. Claims 10 and 13-20 are pending.
Applicant’s amendment to claim 10 has resolved the enablement issue raised in the previous Office Action.1 Accordingly, the 112 rejection of claims 10 and 13-20 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arce, et al. (US 2017/0243041, herein Arce) in view of Stern, et al. (US 2014/0157384, herein Stern).2	Regarding claim 10, Arce teaches an identification device for identifying a user of an institution, said identification device comprising:	an optical bar-code reader (paragraph 0024);	receive an encrypted file produced by said optical bar-code reader reading a bar code associated with said, said bar code having been generated by encrypting, with said private key of said institution, a file containing first personal information in digital format and first biometric information in digital format about said user so that said first personal information and said first biometric information are directly incorporated into said bar code, said first biometric information comprising at least one fingerprint of said user (paragraph 0023);	decrypt, with said public key, said encrypted file to extract said first personal information and said first biometric information contained in said bar code (paragraph 0037);	verify said first personal information with second personal information registered in an identity record of a registered user stored in a personal information database of said institution (paragraph 0023);	Arce does not explicitly3 teach a fingerprint scanner;	interfacing means for receiving and sending out commands and data;	memory means for storing a public key corresponding to a private key owned by the said institution;	a processor; and	an operating system, which, in association with said processor, is adapted to control said fingerprint scanner, said optical bar-code reader, said interfacing means and said memory means;	in response to successful verification of said first personal information with said second personal information, obtain second biometric information in digital format via scanning a fingerprint of said user, by fingerprint scanner;	compare said first biometric information obtained by decrypting said encrypted file with said second biometric information obtained by said fingerprint scanner to determine a similarity confidence index indicating similarity between said first biometric information and said second biometric information;	in response to determining that said similarity confidence index exceeds a predefined threshold, identify said user as said registered user with certainty.	Stern teaches a fingerprint scanner (paragraph 0033);	interfacing means for receiving and sending out commands and data (paragraph 0036);	memory means for storing a public key corresponding to a private key owned by the said institution (paragraph 0036);	a processor (paragraph 0036); and	an operating system, which, in association with said processor, is adapted to control said fingerprint scanner, said optical bar-code reader, said interfacing means and said memory means (paragraph 0036);	in response to successful verification of said first personal information with said second personal information, obtain second biometric information in digital format via scanning a fingerprint of said user, by fingerprint scanner (paragraph 0036);	compare said first biometric information obtained by decrypting said encrypted file with said second biometric information obtained by said fingerprint scanner to determine a similarity confidence index indicating similarity between said first biometric information and said second biometric information (paragraph 0036);	in response to determining that said similarity confidence index exceeds a predefined threshold, identify said user as said registered user with certainty (paragraph 0036).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Arce and Stern, because such a combination furthers Stern’s aim of increasing security of transactions (paragraph 0002 of Stern).	Regarding claim 13, Stern further teaches the interfacing means comprises a USB port or a LAN network (paragraph 0036).	Regarding claim 14, Stern further teaches said first personal information comprises a first name and a surname of said user (paragraph 0020).	Regarding claim 15, Stern further teaches said first personal information comprises a customer code associated with said institution of said user (paragraph 0020).	Regarding claim 16, Stern further teaches said first personal information comprises banking information of said user (paragraph 0015).	Regarding claim 17, Stern further teaches said banking information comprises a bank account number (paragraph 0015).	Regarding claim 18, Arce further teaches said bar code is a two-dimensional one (paragraph 0015: QR code).	Regarding claim 19, Arce further teaches said bar code is within an SMS text or e-mail, or is printed on a plastic or paper medium (paragraph 0003).	Regarding claim 20, Arce further teaches aid bar code is a Data Matrix or QR code (paragraph 0015: QR code).
Response to Arguments
Applicant’s arguments with respect to claims 10 and 13-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New references Arce and Stern have been used to teach the newly amended claims.4 See above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/MATTHEW MIKELS/            Primary Examiner, Art Unit 2876                                                                                                                                                                                            


    
        
            
    

    
        1 See Non-final Office Action dated 4/5/21, pages 2-6. See also Applicant’s Remarks dated 6/28/21, pages 5-6.
        2 In addition to the cited portions of each reference, please see also the associated figures.
        3 Components such as the interface, processor, fingerprint scanner, and operating system are necessarily required to perform the functions disclosed in Arce. The Examiner take Official Notice that these components are well-known in the art, especially in the context of biometrics and encryption.
        4 Previously cited reference Albahbooh remains relevant and potentially usable in future Office Actions. The current rejections are the best references applicable to the claims as now recited. 37 CFR § 1.104(c)(2).
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.